FILED
                              NOT FOR PUBLICATION                           APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BERTHA ALICIA DAVALOS-                            No. 08-72184
ALEJANDRE; MAYRA YANNETH
DAVALOS-ALEJANDRE; EVA                            Agency Nos. A079-162-453
ALEJANDRA-BARAJAS, a.k.a. Eva                                 A079-162-454
Alejandre-Barajas,                                            A079-162-459

               Petitioners,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Bertha Alicia Davalos-Alejandre, her sister Mayra Yanneth Davalos-

Alejandre, and her mother Eva Alejandra-Barajas, natives and citizens of Mexico,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law and review for substantial evidence factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish past persecution or a well-founded fear of persecution on

account of membership in a particular social group, political opinion, or any other

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992);

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). In the absence of past persecution, petitioners cannot

qualify for humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii)(A). Further,

the record does not compel the conclusion that petitioners established a pattern or

practice of persecution against women asserting sexual assault claims in Mexico.

See Wakkary, 558 F.3d at 1060-62. Accordingly, petitioners’ asylum claims fail.




                                          2                                     08-72184
      Because petitioners failed to meet the lower standard of proof for asylum,

their claims for withholding of removal necessarily fail. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they would be tortured if

removed to Mexico. See Wakkary, 558 F.3d at 1067-68.

      Finally, petitioners have not shown a due process violation. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring both error and “substantial

prejudice” to prevail on a due process challenge to deportation proceedings).

      PETITION FOR REVIEW DENIED.




                                            3                                    08-72184